DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,070,772 B2 (“Pat 772”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 1, claim 1 of Pat 772 discloses an endoscope image-capturing device comprising: a first case having an outer surface to be held by a user when the user operates the endoscope image-capturing device, an inside of the first case being sealed; an image sensor arranged inside the first case; a second case that partially overlaps with the first case; an electro-optic conversion element arranged inside the second case and configured to convert an electric image signal output from the image sensor into an optical signal, the image sensor inside the first case and the electro-optic conversion element inside the second case being electrically connected with each other when in operation; and a sealing member sealing the electro-optic conversion element arranged inside the second case, wherein the image sensor is not arranged inside the second case, and the second case is not arranged entirely inside the first case.
Claim 1 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 2, claim 2 of Pat 772 discloses the sealing member includes resin that covers the electro-optic conversion element and seals the electro-optic conversion element.
Claim 2 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 3, claim 3 of Pat 772 discloses the resin fills at least an opening of the second case.
Claim 3 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 4, claim 4 of Pat 772 discloses a blocking part blocking an opening of the first case to seal the inside of the first case; and a printed-circuit board that is arranged outside the first case and on which the electro-optic conversion element is mounted, wherein the blocking part is provided with a terminal configured to electrically couple the image sensor arranged inside the first case and the printed-circuit board arranged outside the first case.
Claim 4 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 5, claim 5 of Pat 772 discloses the blocking part is a sealing connector.
Claim 5 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 6, claim 6 of Pat 772 discloses the inside of the first case is held airtightly.
Claim 6 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 7, claim 7 of Pat 772 discloses An endoscope device comprising the endoscope image-capturing device according to claim 1.
Claim 7 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 8, claim 8 of Pat 772 discloses the image sensor has number of effective pixels of eight megapixels or larger.
Claim 8 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 9, claim 9 of Pat 772 discloses a display configured to display an image captured by the endoscope image-capturing device, wherein the display has a monitor size of 55 inches or larger.
Claim 9 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 10, claim 10 of Pat 772 discloses the sealing member entirely seals the electro-optic conversion element.
Claim 10 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 11, claim 11 of Pat 772 discloses the sealing member seals the electro-optic conversion element to enable autoclave processing.
Claim 11 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 12, claim 12 of Pat 772 discloses the sealing member fills a space inside the second case.
Claim 12 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 13, claim 13 of Pat 772 discloses the first case and the second case are connected via a connector.
Claim 13 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 14, claim 14 of Pat 772 discloses a switch exposed on the outer surface of the first case, the switch being to be operated by the user.
Claim 14 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Consider application claim 15, claim 15 of Pat 772 discloses the second case is detachable from the first case.
Claim 15 of Pat 772 discloses all the limitations in the application claim.  Thus, non-statutory double patenting applies.
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11,070,772 B2 (“Pat 772”) in view of Scott et al. (US 2014/0018613 A1).
Consider application claim 16, claims of Pat 772 teach all the limitations in application claim 1 but do not explicitly teach the first terminal includes a plurality of conductive pins, the second terminal includes a plurality of insertion holes, and the first terminal and the second terminal engage with each other by each of the plurality of the conductive pins inserting each of the plurality of the insertion holes.
Scott teaches the first terminal includes a plurality of conductive pins, the second terminal includes a plurality of insertion holes, and the first terminal and the second terminal engage with each other by each of the plurality of the conductive pins inserting each of the plurality of the insertion holes ([0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a plurality of conductive pins and a plurality of insertion holes because such incorporation would allow for signals connections and ground/shield outer cylindrical connection so that a quad-axial twisted pair cable can respectively provide power, serial communication signal, plus and minus differential video signals, and ground.  [0075].
Consider application claim 17, Scott teaches the first terminal has a first round shape, and the second terminal has a second round shape ([0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a plurality of conductive pins and a plurality of insertion holes because such incorporation would allow for signals connections and ground/shield outer cylindrical connection so that a quad-axial twisted pair cable can respectively provide power, serial communication signal, plus and minus differential video signals, and ground.  [0075].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486